83413: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28567: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83413


Short Caption:5550 PAINTED MIRAGE RD., LLC VS. TRAVELERS PROP. CAS. CO. OF AM.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A803425Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/13/2021 / Paustian, KathleenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant5550 Painted Mirage Rd., LLCMitchell D. Stipp
							(Law Office of Mitchell Stipp)
						


RespondentTravelers Property Casualty Company of AmericaLee H. Gorlin
							(Clyde & Co US LLP/Las Vegas)
						Amy M. Samberg
							(Clyde & Co US LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/24/2021Filing FeeFiling Fee due for Appeal. (SC)


08/24/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-24691




08/24/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-24694




09/07/2021Filing FeeE-Payment $250.00 from Mitchell D. Stipp. (SC)


09/07/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-25925




09/09/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-26136




09/10/2021Settlement Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction. The motion is denied. (SC)21-26212




09/13/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen M. Paustian. (SC).21-26401




09/29/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-27958




10/11/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-29121




10/15/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 3, 2022, at 9:00 AM. (SC)21-29636




10/18/2021Docketing StatementFiled Respondent's Response to Docketing Statement. (SC)21-29826




01/28/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-02996




01/31/2022Settlement Program Motion/StipulationFiled Respondent's Renewed Motion to Dismiss Appeal Following Conclusion of Settlement Program. (SC)22-03105




02/03/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-03715




02/07/2022MotionFiled Appellant's Response to Renewed Motion to Dismiss Appeal following Conclusion of Settlement Program. (SC)22-04026




02/14/2022MotionFiled Respondent's Reply in Support of Respondent's Renewed Motion to Dismiss Appeal Following Conclusion of Settlement Program. (SC)22-04875




02/22/2022Order/ProceduralFiled Order to Show Cause. Mirage shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Travelers may file any reply within 14 days from the date that Mirage's response is served. Briefing is suspended. fn1 [Traveler's motion to dismiss the appeal on the ground that the notice of appeal was untimely or that the filing fee was untimely filed is denied. NRAP 4(a)(1) ("a notice of appeal must be filed after entry of a written judgment or order, and no later than 30 days after the date that written notice of entry of the judgment or order appealed from is served").] (SC)22-05661




03/23/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-09150




04/21/2022Order/ProceduralFiled Order Reinstating Briefing.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  (SC)22-12583




05/05/2022Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)22-14457




05/18/2022Transcript RequestFiled Respondent's Request for Transcript of Proceedings. Transcripts requested: 6/24/21. To Court Reporter: Christine Erickson. (REJECTED OER NOTICE ISSUED 5/18/22) (SC)


05/18/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-15731




05/18/2022Transcript RequestFiled Respondent's Request for Transcript of Proceedings. Transcripts requested: 6/24/21. To Court Reporter: Christine Erickson. (SC)22-15739




06/24/2022TranscriptFiled Notice from Court Reporter. Christine Erickson stating that the requested transcripts were delivered.  Dates of transcripts: 6/24/21. (SC)22-20136




07/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  August 3, 2022.  (SC)22-22679




08/02/2022MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)22-24229




09/07/2022MotionFiled Respondent's Motion to Dismiss Appeal for Failure to File Opening Brief. (SC)22-28067




09/09/2022MotionFiled Appellant's Response to Motion to Dismiss. (SC)22-28346




09/13/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal.  Appellants have now filed a motion for a voluntary dismissal of this appeal.  The motion is granted and this appeal is dismissed.  fn1[Appellant's motion for an extension of time to file the opening brief and appendix, and respondent's motion to dismiss this appeal are denied as moot.]  Case Closed/No Remittitur Issued.  (SC)22-28567





Combined Case View